     Case 2:20-cv-03845-JAK-AFM Document 19 Filed 10/26/20 Page 1 of 2 Page ID #:239



 1

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
10

11

12    BENJAMIN THOMAS WEEKS, an                 No. 2:20-cv-03845 JAK (AFMx)
      individual,
13

14          Plaintiff,
15                                               ORDER RE STIPULATION FOR
      vs.                                        DISMISSAL OF ACTION (DKT. 18)
16

17
      STERLING MOTORS, LTD., dba Sterling
      BMW, a California limited liability
18    corporation; BMW OF NORTH
19
      AMERICA, LLC, a Delaware Limited
      Liability Company; and DOES 1 through
20    30, inclusive
21
            Defendants.
22

23

24

25

26

27

28
Case 2:20-cv-03845-JAK-AFM Document 19 Filed 10/26/20 Page 2 of 2 Page ID #:240
